OPINION of the Court, by
Judge Owsiey.
After a full trial ot the general issue, the present appellant moved the court for a new trial, on the ground of a discovery of testimony since the trial; but because, as the judge certifies, the evidence discovered related to a matter which had been contested on the trial, and to which proof had been adduced, the motion was overruled.
Whether, therefore, the court decided correctly on that motion, is the only question made by the assignment of errors.
Whether there may not exist a possible case, where upon the discovery of such testimony it would be proper for the court presiding at the trial to award a new trial, need not now be decided: for be that as it may, we have no doubt but that such discovery, in ordinary cases, does not furnish a sufficient cause for setting aside a verdict; and as no peculiar circumstances are shown to exist in the present case, we accord in opinion with the court below.
Judgment affirmed.